Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Tanya Anusie-Howard appeals the district court’s orders denying relief on her claims alleging violations of the Family Medical Leave Act. We have reviewed the record, including the district court’s opinions, and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Anusie-Howard v. Todd, No. l:12-cv-00199-WDQ, 2015 WL 857360 (D. Md. Jan. 29, 2013, Nov. 18, 2013, and Feb. 26, 2015). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.